Case 18-83207-CRJ11   Doc 195 Filed 07/26/19 Entered 07/26/19 13:54:30   Desc
                        Main Document     Page 1 of 8
Case 18-83207-CRJ11   Doc 195 Filed 07/26/19 Entered 07/26/19 13:54:30   Desc
                        Main Document     Page 2 of 8
Case 18-83207-CRJ11   Doc 195 Filed 07/26/19 Entered 07/26/19 13:54:30   Desc
                        Main Document     Page 3 of 8
Case 18-83207-CRJ11   Doc 195 Filed 07/26/19 Entered 07/26/19 13:54:30   Desc
                        Main Document     Page 4 of 8
Case 18-83207-CRJ11   Doc 195 Filed 07/26/19 Entered 07/26/19 13:54:30   Desc
                        Main Document     Page 5 of 8
Case 18-83207-CRJ11   Doc 195 Filed 07/26/19 Entered 07/26/19 13:54:30   Desc
                        Main Document     Page 6 of 8
Case 18-83207-CRJ11   Doc 195 Filed 07/26/19 Entered 07/26/19 13:54:30   Desc
                        Main Document     Page 7 of 8
Case 18-83207-CRJ11   Doc 195 Filed 07/26/19 Entered 07/26/19 13:54:30   Desc
                        Main Document     Page 8 of 8
